Title: To Thomas Jefferson from James Lyle, 3 August 1802
From: Lyle, James
To: Jefferson, Thomas


          
            Dear Sir
            Manchester August 3d. 1802
          
          I have not had the pleasure of hearing from you, since you enclosed me the order on Messrs. Gibson & Jefferson for £300—which was paid the 8th of April 1801. this with £29–12–from Mr. Clark your Attorney in Bedford is all I have received since I sent you a statement of the different payments, by that you would observe that a balance of principal on the fourth bond of £99,2,8¾ remained. I hope you have examined that state, and that the mode met your approbation. Our Company are continually pressing me in the most earnest manner for remittances; I know you are as anxious to have the debt wholly paid off, as we are to receive it, therefore I shall say nothing on the subject farther than that. I expect soon to hear from you. Christopher Clark the Attorney in Bedford promised to send me a state of the bonds put into his hands by you, it have not yet come to hand when it does I will forward you a copy of it. I am with the greatest Regard
          Dear Sir Your Mo hul Servt
          
            James Lyle
          
        